TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-18-00760-CV


Huong Le Nguyen; 1960 Family Practice, P.A.; Cypress Creek ER, PLLC; Cypress Creek ER
  of Harmony PLLC; Providence Hospital of North Houston LLC; Vein Away, LLC; and
                         TMMS Holdings LLC, Appellants

                                                   v.

                                  0800989127 WB, LLC, Appellee



                 FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY,
          NO. D-1-GN-17-000347, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                              MEMORANDUM OPINION


PER CURIAM

               The parties have filed a joint motion to abate the appeal. In the motion, the parties

inform the Court that they wish to have an opportunity to explore whether they can resolve the

dispute, potentially through participation in a mediation. We grant the motion in part. The parties

shall submit either a joint status report concerning the status of their efforts to resolve the dispute or

a motion to dismiss on or before May 22, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Abated

Filed: February 21, 2019.